Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed. 
Reasons for allowance: 
The amendments of claims on 2/18/2021 by applicant overcame all the previous objections and rejections by the examiner.  
According to amendment of the specification on 2/18/2021, applicants affirmed that A deposit of at least 625 seeds of inbred parent plant varieties CV658586 (U.S. Patent Application Serial No. 15/990,165, filed May 25, 2018) and CV492277 (U.S. Patent No. 9,681,630) has been made with the American Type Culture Collection (ATCC), 10801 University Boulevard, Manassas, Va. 20110-2209 USA, and assigned ATCC Accession Nos. PTA-125224 and PTA-123819, respectively. The dates of deposit with the ATCC are September 20, 2018 and February 21, 2017, respectively. All restrictions upon the deposits have been removed, and the deposits are intended to meet all of the requirements of the Budapest Treaty and 37 C.F.R. §1.801-1.809. Access to the deposits will be available during the pendency of the application to the Commissioner of Patents and Trademarks and persons determined by the Commissioner to be entitled thereto upon request. The deposits have been accepted under the Budapest Treaty and will be maintained in the ATCC Depository, which is a public depository, for a period of 30 years, or 5 years after the most recent request, or for the enforceable life of the patent, whichever is longer, and will be replaced if it becomes nonviable during that period. 
The hybrid corn variety CH987816 has no prior art in patent or NPL search.

CV492277 (the second parent) was granted in US patent 9681630. 
There is no prior art, patent or NPL, discloses both CV658586 and CV492277, thus there is no sibling of CH987816 in prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Wayne Zhong/
Examiner, Art Unit 1661

/Ashley K Buran/Primary Examiner, Art Unit 1662